ORDER
PER CURIAM.
Earl Randall Carter, Jr., appeals from his conviction for assault in the first-degree, section 565.050, a class A felony. He was convicted as a prior and persistent offender, and sentenced to eighteen years in the custody of the Department of Corrections. Mr. Carter does not contest the sufficiency of the evidence. He asserts as error the trial court’s refusal to permit him *715to cross-examine a witness about her pending criminal charge, and in overruling his motion to strike for cause a venire person who expressed during voir dire that an innocent person would want to testify. Mr. Carter did not testify. The judgment of conviction is affirmed. Rule 80.25.